Name: 83/217/EEC: Commission Decision of 21 April 1983 amending Decision 82/827/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-05-07

 Avis juridique important|31983D021783/217/EEC: Commission Decision of 21 April 1983 amending Decision 82/827/EEC concerning certain measures of protection against classical swine fever Official Journal L 121 , 07/05/1983 P. 0022 - 0022*****COMMISSION DECISION of 21 April 1983 amending Decision 82/827/EEC concerning certain measures of protection against classical swine fever (83/217/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Whereas following the epizootic of classical swine fever which has occurred in a defined area of the Netherlands, the Commission has taken Decision 82/827/EEC of 24 November 1982 (3) concerning certain measures of protection against classical swine fever; Whereas since then, the persistence of the disease and its spread outside the original area has led to an increased risk of dispersion, in relation to trade in pigs; Whereas, in consequence, other Member States have adopted their own measures of protection for a limited period of time until the situation is clarified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 82/827/EEC of 24 November 1982 is hereby amended as follows: 1. Article 1 is replaced by the following Article: 'Article 1 Member States shall forbid the introduction into their territory of live pigs intended for breeding or fattening coming from the following areas of the Netherlands: Provinces of North Brabant and Limbourg.' 2. In Article 2, the date '24 November 1982' is replaced by '21 April 1983'. 3. The following Article 3a is added: 'Article 3a This Decision is applicable until 19 May 1983.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 347, 7. 12. 1982, p. 25.